Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Detlefsen et al (US 2012/0184352 A1).
Claim 1. Detlefsen discloses a method of allowing a plurality of players to wager on one of a plurality of real world events being displayed on video displays that are potentially viewable by augmented reality (AR) devices, and monitor progress of the real world events and status of wagers on the real world events using the AR devices, each of the real world events being represented by a respective video feed, the AR devices including a camera and a display screen, each AR device being operated by, and associated with, a respective player [0013], Fig. 12, the method comprising: 
(a) maintaining in a database of a server (105 Fig. 1) that manages the wagers: (i) video feeds of each of the plurality of real world events, and (ii) wager data for each of the real world events, the wager data including all wagers that are possible to be made for each of the real world events [0082], all wagers that have been made by respective players for each of the real world events, and real time status of all of the wagers that have been made by respective players for each of the real world events [0055]-[0056], [0081], [0097]; 
(b) capturing, by the camera of one of the player's AR device, video image frames of one of the video feeds being displayed on a video display that is in the vicinity of the player's AR device, and electronically communicating data of the captured video image frames to the server [0013], [0052]; 
(c) identifying at the server using automated video content identification software the video feed that matches the data of the captured video frames, the video feed thereby identifying the real world event being captured by the player's AR device [0013]-[0014]; 
(d) generating a first digital overlay on the display screen of the player's AR device that is associated with the matched real world event, wherein the first digital overlay is an interactive display that allows the player to view possible wagers and enter wagers regarding the real world event, wherein the player's AR device simultaneously displays the real world event and the first digital overlay, and wherein the possible wagers are obtained from the wager data in the database of the server [0013], [0026], [0055]-[0056]; 
(e) entering by the player a wager on the real world event into the player's AR device via the first digital overlay [0026] , [0029]; 
(f) electronically communicating the wager from the player's AR device to the server [0026]; and
(g) generating a second digital overlay on the display screen of the player's AR device that displays real time status of the player's wager on the real world event, wherein the real time status is obtained from the wager data in the database of the server [0059]-[0060], [0064], [0096], [0101].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,643,433 and claims 1-20 of U.S. Patent No. 11,037,410. Although the claims at issue are not identical, they are not patentably distinct from each other because they all are claiming similar invention relating to at least a method of allowing a plurality of players to wager on one of a plurality of real world events being displayed on video displays that are potentially viewable by augmented reality (AR) devices, and monitor progress of the real world events and status of wagers on the real world events using the AR devices, each of the real world events being represented by a respective video feed, the AR devices including a camera and a display screen, each AR device being operated by, and associated with, a respective player, the method comprising: (a) maintaining in a database of a server that manages the wagers: (i) video feeds of each of the plurality of real world events, and (ii) wager data for each of the real world events, the wager data including all wagers that are possible to be made for each of the real world events, all wagers that have been made by respective players for each of the real world events, and real time status of all of the wagers that have been made by respective players for each of the real world events; (b) capturing, by the camera of one of the player's AR device, video image frames of one of the video feeds being displayed on a video display that is in the vicinity of the player's AR device, and electronically communicating data of the captured video image frames to the server; (c) identifying at the server using automated video content identification software the video feed that matches the data of the captured video frames, the video feed thereby identifying the real world event being captured by the player's AR device; (d) generating a first digital overlay on the display screen of the player's AR device that is associated with the matched real world event, wherein the first digital overlay is an interactive display that allows the player to view possible wagers and enter wagers regarding the real world event, wherein the player's AR device simultaneously displays the real world event and the first digital overlay, and wherein the possible wagers are obtained from the wager data in the database of the server; (e) entering by the player a wager on the real world event into the player's AR device via the first digital overlay; (f) electronically communicating the wager from the player's AR device to the server; and (g) generating a second digital overlay on the display screen of the player's AR device that displays real time status of the player's wager on the real world event, wherein the real time status is obtained from the wager data in the database of the server.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715